—Judgment, *176Supreme Court, Bronx County (Joseph Mazur, J.), rendered June 4, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The trial court properly discharged a juror as "grossly unqualified” (CPL 270.35) when, in response to the court’s inquiry as to why she did not want to serve, she stated that she lived and worked in neighborhoods where there was drug activity, and, while she did not know defendant or his associates personally, she was frightened that "the people in this drug thing may know me”. This unequivocal expression of fear of retribution by local drug dealers made it obvious that the juror’s state of mind was such as to prevent her from rendering an impartial verdict (People v Buford, 69 NY2d 290, 298). Any further questioning along those lines was unnecessary. Concur—Rosenberger, J. P., Rubin, Kupferman and Williams, JJ.